


EXHIBIT 10.110
[exhibit10110tofy2012f_image1.gif]
ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT



 1. AMENDMENT
    NUMBER:
18
2. CONTRACT NO.:
YH09-0001-07
3.    EFFECTIVE DATE OF
       AMENDMENT:
       October 1, 2011
4. PROGRAM
         
DHCM - ACUTE
5. CONTRACTOR'S NAME AND ADDRESS:
   VHS Phoenix Health Plan, LLC
   7878 N. 16th St., Suite 105
   Phoenix, AZ 85020
6. PURPOSE OF AMENDMENT:  To allow for payment of rural hospital inpatient
reimbursement pursuant to A.R.S. §36-2905.02.


7. THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS
The Contractor will be paid the attached supplemental payment amounts to
increase rural hospital inpatient reimbursement. The supplemental payment
amounts are allocated to the appropriate risk groups based on historical
utilization. AHCCCS requires that the Contractor make one-time payments to each
rural hospital as prescribed on the attached schedule, pursuant to A.R.S.
§36-2905.02, to increase inpatient reimbursement to these small rural hospitals.


The Contractor shall make the prescribed payments to the rural hospitals 15 days
from receipt of the funds and submit proof of payment to the rural hospitals to
the Assistant Director of the Division of Health Care Management 30 days from
receipt of the funds.


The regular per member per month capitation rates for the period of October 1,
2011 through September 30, 2012 remains unchanged.










NOTE: Please sign, date, and return executed file by E-Mail to: Mark Held at
Mark.Held@azahcccs.gov Sr. Procurement Specialist, AHCCCS Contracts and
Purchasing and P.J. Schoenstene at pj.schoenstene@azahcccs.gov Contracts and
Policy Administrator, Division of Health Care Management


8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT. IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT.
9. SIGNATURE OF AUTHORIZED REPRESENTATIVE: /s/ Nancy Novick


10. SIGNATURE OF AHCCCS CONTRACTING OFFICER: /s/ Michael Veit


TYPED NAME: NANCY NOVICK
TYPED NAME: MICHAEL VEIT


TITLE: CHIEF EXECUTIVE OFFICER


TITLE: CONTRACTS & PURCHASING ADMINISTRATOR
DATE: 05/8/2012


DATE: 05/2/2012







--------------------------------------------------------------------------------




ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
ACUTE SUPPPLEMENTAL PAYMENT SUMMARY - Rural Hospital
Phoenix Health Plan
 CYE 2012
 
 
 
 
 
 
 
 
Supplemental Payment Related To:
 
 
 
 
 
 
 
 
 
 TANF
 TANF
 SSI
 
 Total
Supplemental Payment:
 <1, M/F
 14-44, F
 w/o Med
 Non-MED
 Payment
4
Apache/Coconino/Mohave/Navajo
$
144,997.98


$
386,578.41


$
149,091.80


$
504,001.42


$
1,184,669.61


6
Yavapai
$
229,483.29


$
650,789.44


$
223,743.16


$
724,227.56


$
1,828,243.45


8
Gila/Pinal
$
58,404.09


$
363,758.46


$
293,719.92


$
673,785.43


$
1,389,667.90


 
 
 
 
 
 
$
4,402,580.96





Two percent Premium tax is included in the Supplemental Capitation Payments.
Payments to the hospitals stated without Premium Tax.
 
 
 
 
 
 
 
 
 
Phoenix Health Plan
 
Payment
 
Arizona Regional Medical Center - Apache Junction
 
$
187,248.00


 
Banner Ironwood Medical Center
 
$
272,177.51


 
Benson Hospital
 
—


 
Carondelet Holy Cross
 
—


 
Cobre Valley Community Hospital
 
$
364,285.99


 
Copper Queen Community Hospital
 
—


 
Florence Community Health Care
 
$
25,570.48


 
La Paz Regional Hospital
 
—


 
Little Colorado Medical Center
 
$
223,754.46


 
Mount Graham Regional Medical Center
 
—


 
Northern Cochise Community Hospital
 
—


 
Page Hospital
 
$
87,257.69


 
Payson Regional Medical Center
 
$
818,750.07


 
Sierra Vista Regional Health
 
—


 
Southeastern Az Medical Center
 
—


 
Summit Healthcare Regional Medical Center
 
$
346,407.93


 
Valley View Medical Center
 
$
329,243.73


 
Verde Valley Medical Center
 
$
1,082,292.21


 
White Mountain Regional Medical Center
 
$
20,122.17


 
Wickenburg Regional Health Center
 
—


 
YRMC East
 
$
557,419.10


 
Total Payments
 
$
4,314,529.34


 
Premium Tax
 
$
88,051.62


 
Total with Premium Tax
 
$
4,402,580.96







